 TOPEKA DISCOUNT, INC.17TopekaDiscount,Inc.andEvelyn A. Steele. Case17-CA-3949February 6, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWNAND JENKINSOn October 15, 1969, Trial Examiner James T.Barker issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision, with a supporting brief. The Respondentfiled a brief in opposition to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations oftheTrialExaminer only insofar as they areconsistent with this Decision and Order.1.EvelynSteele,theChargingParty,wasemployed by Respondent since January 1967 as abookkeeperandgeneralsecretary.TheUnion(RetailStoresEmployeesUnion)beganitsorganizing efforts among the employees on February25,1969.Shortlythereafter,SteeleandRespondent's store manager, Dan Thibodeaux, hadaconversation regarding theUnion.The TrialExaminerfoundthat,atthecloseoftheconversation, Thibodeaux told Steele not to repeatherorhisfeelingsabout the Union to otheremployees,andconcludedthatThibodeaux'sremarks were not a proscription against Union orconcerted activity, in view of the nature of Steele'sjobresponsibilitiesandherrelationshiptomanagement. The record does not support the TrialExaminer's version of Thibodeaux's statement. Theonly discussion of this incident is found in Steele'suncontradicted testimony that Thibodeaux told hernot to repeat her own feelings about the Union. TherecordcontainsnomentionofThibodeaux'scautioning Steele not to repeathissentiments abouttheUnion to other employees. We therefore deemirrelevant the allegedly special circumstances ofSteele's employment,' and find, contrary to the TrialExaminer, that Thibodeaux instructed Steele torefrain from discussing her sentiments concerningtheUnion and thereby interfered with Steele'sSection 7 rights in violation of Section 8(a)(1).2.In the evening of April 21, 1969, the Unionheld a meeting which Steele attended. As a result ofthatmeeting,Steelepreparedapetitionforcirculation on the morning of April 22. On thatsame morning, Thibodeaux asked Steele if she hadattended the union meeting and whether she hadvolunteered to type the petition. Steele reported thatshe had done so, and she was then told that she wasnot to engage in union activity on store time. Earlieron the morning of April 22, the Respondent'sassistantmanager,Beethe,approached Marlow, theemployee circulating the petition, and stated that hehad information concerning the petition that hadbeendiscussedattheunionmeeting;BeetheinstructedMarlow that the petition could not becirculated on store time.We find, contrary to theTrialExaminer, that theRespondent,by itsquestions and comments concerning the petition,created an impression of surveillance among theemployees in violation of Section 8(a)(1).We agreewiththeTrialExaminer,however,thattheRespondent's prohibition of union activities duringworking time was not excessively broad, and hencewas not in restraint of the employees' Section 7rights.3. In early May, Thibodeaux approached Marlowand asked him "what the Union was doing" and ifhe was still circulating the petition.When Marlowresponded that the petition was no longer beingcirculated,Thibodeaux askedMarlow if he couldfindand bring the petition to him. Thibodeauxexplained that he planned to hold a meeting of allemployees, and he wished to destroy the petition infront of the employees at that meeting. We disagreewith the Trial Examiner's conclusion that theRespondent did not thereby unlawfully interrogateMarlow.We find that such questioning was inviolation of the employee's Section 7 rights and isnot rendered noncoercive merely because no attemptwasmade by the employees to conceal theorganizational effort or because the circulation ofthe petitionwas not done in a covert manner.Furthermore,Thibodeaux'sstatementofhisintention to destroy the petition was equally coerciveand unlawful.4.Thibodeaux conducted an employee meeting onMay 7, where he announced wage increases forcertain employees. In his earlier conversation withMarlow, Thibodeaux had stated that he wanted thepetition because he did not wish to give raises andthen have circulation of the petition resumed. TheTrial Examiner found that Thibodeaux, at the May7meeting, said that now that the union activity hadcome to a halt, he felt that management andemployees could work together. He further stated'It is not contended,however,and it does not appear that she was in asupervisory,managerial, or confidential position181 NLRB No. 8 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat raises could now be given, something which hehad fully intended doing all along but which he hadnot done due to oversight. The Trial Examinerfound that the grant of wage increases was not forthe purpose of interfering with the employees rightto exercise their Section 7 rights.We find, however,that the Respondent led the employees to believethat it gave the wage increases in the spirit of a"reward" for their rejection of the Union. Thisinterfered with the rights guaranteed the employeesin violation of Section 8(a)(1).5.From April 22 on, the relationship betweenSteele and Thibodeaux cooled rapidly. Both agreedthat after that date they had little personal contactand their business communicationwasoftennonverbal.On April 23, a "blind" ad appeared inthe Topeka newspaper for a new bookkeeper. Steelewas discharged on June 9, after a satisfactoryreplacement had been selected and trained. TheTrial Examiner found her discharge not in violationof Section 8(a)(3), concluding that although most ofthe reasons Respondent offered for her dischargewere merely pretextual, the basis for discharge wasapersonalityconflictbetweenSteeleandThibodeaux. However, in reaching this conclusion,the Trial Examiner noted that "the catalyst whichtriggered Thibodeaux's action and which led to theimmediateplacementofanadforSteele'sreplacement was Steele's attendance at the unionmeeting and her preparation of the union petition."It is well settled that a discharge which in fact iscausedbyunionactivitiesisunlawfulanddiscriminatory within the meaning of Section 8(a)(3)of the Act, notwithstanding the concurrent existenceof valid grounds for discharge.2 Under this rule, theTrial Examiner's finding that Steele's union activitywas the catalyst for her discharge alone constitutesthebasisfortheconclusionthatSteelewasdischarged in violation of her Section 7 rights. Weare not persuaded otherwise by the Respondent'scontention that as early as the week of February 6 itreached a decision to replace her. For, assumingthat to be so, the delay between the decision todischarge and the placement of the newspaper ad isnot satisfactorily explained, in our opinion, byThibodeaux's assertion that he "felt sorry" forSteele, especially in view of the fact that the onlyreason for her termination at that time appears tobe her espousal of the Union. Accordingly, we findthat Steele was discharged in violation of Section8(a)(3) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices affecting commerce,we shall order it to cease and desist therefrom andtake certain affirmative action designed to effectuate'E g , Idaho Frozen Foods, Division of Consolidated Foods Corporation,173NLRB No 201 (TXD);ContinentalMotors, Inc,145 NLRB 1075,1085the policies of the Act.Having found that Respondent discriminatorilydischarged Evelyn A. Steele on June 9, 1969, weshall order the Respondent to offer her immediateand full reinstatement to her former or to asubstantially equivalent position, without prejudicetoher seniority and other rights and privileges,dismissing if necessary any person hired on or afterherdiscriminatorydischarge.We shall orderRespondent to make Evelyn A. Steele whole for anylosses shemay have suffered by reason of thediscrimination against her, by the payment to her ofa sum of money equal to that she would havenormally earned as wages from the date of herdiscriminatorydischargetothedateofherreinstatement, less her net earning during suchperiod.The backpay provided herein shall becompiledona quarterly basis in the mannerprescribed inF.W.WoolworthCompany,90NLRB 289. Interest at the rate of 6 percent perannumshall be added to such net backpay and shallbecompiled in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.In view of the nature and extent of the unfairlabor practices engaged in by the Respondent, thecommission of other unfair labor practices may bereasonablyanticipated,andwe shall, therefore,order Respondent to cease and desist from in anyothermanner infringing upon the rights of itsemployees guaranteed by Section 7 of the Act, inaddition to those rights found to have been violatedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Topeka Discount, Inc., Topeka, Kansas, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Instructing employees not to discuss theirunion beliefs with other employees.(b) Interrogating its employees concerning theirunionmembership, activities, or sympathies, in amanner constituting a violation of Section 8(a)(1) ofthe National Labor Relations Act, as amended.(c)Creating the impression in the minds of itsemployees that it was subjecting their unionactivities to surveillance.(d)Discouragingmembership in any labororganization of its employees, by discharging any ofits employees, or in any other manner discriminatingagainst them with respect to their hire or tenure ofemployment or any term or condition of, theiremployment.(e)Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof the rights guaranteed to them in Section 7 of theAct. TOPEKA DISCOUNT, INC.2.Take the following affirmative action in orderto effectuate the policies of the Act.(a)Offer Evelyn A. Steele immediate and fullreinstatementtoherformerorsubstantiallyequivalentposition,withoutprejudicetoherseniority or other rights and privileges, and makewhole Evelyn A. Steele for any loss she may havesuffered as a result of the discrimination against her,allin the manner provided in the section of thisDecision entitled "The Remedy".(b)Notify Evelyn A. Steele if presently serving inthe Armed Forces of the United States of her rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge from the Armed Forces.(c) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying,allpayroll records and other recordsnecessary to analyze the amount of backpay dueEvelyn A. Steele.(d) Post at its plant in Topeka, Kansas, copies ofthe attached notice marked "Appendix ."3 Copies ofsaidnotice,on forms provided by the RegionalDirector forRegion 17, shall, after being dulysigned by the Company's representative, be postedimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken by the company toensure that such notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 17, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.It is hereby further ordered that the complaintherein be, and it hereby is, dismissed insofar as italleges violations of the Act not found herein.'In the eventthisOrderis enforced by a judgment of the United StatesCourt ofAppeals,the words in the notice reading"Posted by Order of theNationalLabor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an Agency of the United States GovernmentWE WILL NOT instruct our employees not to discusstheir union beliefs with other employees.WE WILL NOT interrogate our employees concerningtheir union membership, activities, or sympathies, in amanner constituting a violation of Section 8(a)(1) of theNational Labor Relations Act, as amended.WE WILL NOT create the impression in the minds ofour employees that we were subjecting their unionactivities to surveillance.WE WILL NOT discourage membership in any labororganization of our employees, by discharging any ofour employees, or in any other manner discriminating19against them with respect to their hire or tenure ofemployment or term or condition of their employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed to them in Section 7 of the Act.Since the Board found that we violated the law whenwe fired Evelyn A. Steele WE WILL offer to Evelyn A.Steele full reinstatement to her old job, and WE WILL payher for any loss that she suffered because we fired her.WE WILL notify Evelyn Steele if presently serving inthe Armed Forces of the United States of her right tofull reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.All our employees are free to become or refrain frombecoming members of any labor organization.TOPEKA DISCOUNT, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or complian:ewith its provisions may be directed to theBoard'sOffice,600 FederalBuilding,601 East 12th Street, Kansas City,Missouri 64106, Telephone 816-374-5181.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: This matter washeard at Topeka, Kansas, on August 27 and 28, 1969,pursuant to a charge filed on June 11, 1969, by Evelyn A.Steele.'On June 29, the Acting Regional Director of theNational Labor Relations Board for Region 17 issued acomplaint and notice of hearing alleging violations ofSection 8(a)(1) and (3) of the National Labor RelationsAct, hereinafter called the Act. The General Counsel andRespondent timely filed briefs with me.Upon consideration of the briefs and upon the entirerecord of this case, and my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Kansas corporation engaged in thebusiness of retail sale of groceries and related items at itsstore in Topeka, Kansas.In the course and conduct of its business operationsRespondent annually purchased goods from outside theState of Kansas valued in excess of $50,000 and annuallysells in excess of $500,000 worth of groceries and relateditems.Upon these admitted facts I find that Respondent is,and has been at all times material herein, an employer'Unless specifically indicated otherwise,alldates herein refer to thecalendaryear1969 20DECISIONSOF NATIONALLABOR RELATIONS BOARDengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRetailStoresEmployeesUnion,LocalNo. 782,R.C.I.A.,AFL-CIO, isadmittedtobealabororganization within the meaning of Section2(5) of theAct, andI so find.III.THEUNFAIR LABOR PRACTICESA. The IssuesThe issues in this case are, (1) whether the terminationofEvelynSteelewhichoccurredonJune9wasdiscriminatory within the meaning of Section 8(a)(3) oftheAct and, (2) whether Respondent engaged in conductwhich interfered with, restrained, and coerced employeesin the exercise of rights guaranteed them by Section 7 ofthe Act.B. Pertinent Facts1.Background factsa.The Respondent's operationsRespondent is a subsidiary of American CommunityStores and is one of approximately 25 discount storescomprising the SuperMarkets InterstateDivisionofAmerican Community Stores. Like the other stores in thedivision, Respondent operates the grocery department in alargermercantileenterprise.Respondent'sdiscountgrocery operation in Topeka, Kansas, leases space fromand is situated in the same building as the discountdepartment store known as Wild Willie.The home office of the parent company AmericanCommunity Stores is in Omaha, Nebraska.Robert D. McGovern.is a comptroller in SupermarketsInterstate Division while Lawrence Anderson and HowardHeedum are, respectively, personnel supervisor anddistrictmanager in said division.McGovern, Andersonand Heedum are headquartered in Omaha, Nebraska, andeach has an area of oversight responsibility covering theoperationsofRespondent'sTopeka,Kansas store.Respondent's operation is one of nine comprising thedistrict over which Heedum serves as district manager.At all times material, Dan Thibodeaux has beenmanager of Respondent and Larry Seethe has beenassistantmanager.During relevant times until herdischarge on June 9, Evelyn Steele served as Respondent'sbookkeeper.She commenced her employment in thiscapacity in January 1967, some 15 months prior to thetime when Thibodeaux became manager.'discussion on the part of day-shift employees and EvelynSteele was given a copy of the union contract and a letterpertaining to the Union which she placed on the desk ofDan Thibodeaux.In the weeks that followed, Steele and Thibodeaux hadfrequent conversations concerning the Union and Steeleoverheard Thibodeaux discuss aspects of the union matterduring the course of telephone conversations which he hadwith personnel at the Omaha office.On April 2 the Respondent received the Union's letter,dated March 31, requesting recognition and bargaining.'In the meantime, during the morning of Tuesday,February 25, Evelyn Steele engaged in a "generaldiscussion" with Larry Seethe, assistant manager. As aconsequence of rumor and discussion concerning the scopeoftheemployeeunittobeembracedbyanycollective-bargaining contract, both Beethe and Steele, byseparate telephone calls, contacted representatives of theUnion to determine whether or not their jobs would becovered. The union representative with whom Steele spokewas not certain of her inclusion and stated he would haveto check with the Union's attorney.2.Thealleged unlawful conducta. Interference,restraint,and coercion(I) Thibodeaux and Steele discuss the UnionAt approximately 10:30 or 11 a.m. on February 25,Thibodeaux, who was observing his usual Tuesday offfrom work, came to the store and conversed with Steele inthe office. He stated his displeasure over the fact that theunion representatives had been permitted in the store. Thisled to a conversation between Steele and Thibodeauxwherein Steele stated that her past experiences with unionshad been favorable and wherein she stated her convictionthat a former place of employment had been made a moredesirableplace to work as a result of unionization.Thibodeaux answered that his experiences with unions hadbeen unsatisfactory and asserted that he had been a unionmember and was not "prejudice." He stated however hisconviction that unions had a tendency to overreach andadmonished Steele that as long as she felt the way she didabout unions she should keep her "mouth closed" to otheremployees and should not repeathisfeelings concerningthe Union to them(2) Seethe speaks with MarlowOn the same day employee Howard Marlow conversedwithLarrySeethe concerningtheUnion and SeetheinquiredwhatMarlow knew about the Union. Marlowresponded that he "didn't know anything except they hadbeen in."b.Union organizational activitiesEfforts of the Union to organize the employees ofRespondent's store commenced, so far as the instantrecord reveals, onMonday evening, February 24 whenrepresentatives of the Union visited the store during theeveninghoursandleftacopyofaunioncollective-bargaining contract and other written materialwith night personnel. The following morning, Tuesday,February 25, this visit and material became a topic of'Prior to becoming manager of Respondent,Dan Thibodeaux hadworked in another division of American Community Stores.(3) Employee petition preparedSome 2 months later, on the evening of April 21, 10employees of Respondent, including Steele and Marlow,attended a union meeting and during the meeting attentionwas given to the preparation of a petition to be circulatedamong the employees. Evelyn Steele was asked to prepare'Thibodeaux characterizes this letter as the instrument which gave hunthe firstdirectknowledge of the Union's efforts to organize the employees,however, he concedes that he had earlier awareness of union organizationaleffort on the part of his employees TOPEKA DISCOUNT, INC.21the petition and she agreedto type itup. She did so onthemorningof April 22at her home before reporting towork.'At the meeting Marlow was designated to circulatethe petition.(4) Thibodeaux and Steele discuss the petitionOn the morning of Tuesday, April 22, upon arriving atthe store premises she gave the petition which she hadprepared to employee Howard Marlow. Later in themorning, at approximately 10:30 a.m., Steele conversed atthe store with Thibodeaux who asked Steele if she hadattended the union meeting the night before. Steeleanswered that she had and Thibodeaux asked if she hadvolunteered to prepare a petition Steele answered that shehad not volunteered to do so but that she had agreed toprepare it. Thibodeaux stated, in substance, that he wouldnot permit Steele to engage in union activity on companytime and that if she did so she would be terminated.'(5) Beethe instructs MarlowOn the samemorning,approximately 30 minutes afterhe had reported to work, Marlow was approached by aLarryBeethe,assistant manager,who stated, in substance,that he had information concerning the petition that hadbeen discussed at the unionmeetingthe night before.Seethestated that he had spoken with Thibodeaux on thetelephone and that Thibodeaux had instructed him toinformMarlow that he was not to circulate the petitionon store time. Seethe informed Marlow that if he desiredhe could place the petition on the bulletin board and thatThibodeaux would not "hold any grudges" against anyemployee who wouldsign it.However, Marlow proceededto circulate the petition among the employees.(6) Thibodeauxlearns of union meetingShe stated that she had not and asserted that she neverpunched out on a coffeebreak. Seethe admonished herthat she should have done so.'Evelyn Steele testified that she had never punched outduring a coffeebreak and that she recorded her absence onthe timecard only when she expected to be away from herdesk for a period in excess of 15 minutes. In this regard,Beethe testified that the incident arose as a result of hissearch for Steele on the afternoon of April 23 to obtainher signature on a check to be dispersed for the paymentof beer that had been delivered. She was not in the officewhen he originally sought her out andSeetheestimatedthat she was absent for approximately 30 minutes. I creditSeethe inthis regard.' Thibodeaux conceded that withrespect to Evelyn Steele he had not been enforcing anypolicy with respect to punching out for breaks.(8) Thibodeaux and Marlow converse - early MayDuring the early part of May, Thibodeaux approachedemployeeMarlow and asked him "what the union wasdoing" and if he was still circulating "the petition."Marlow answered that he was not and that the employeesfelt that they did not need the Union. Thibodeaux askedMarlow if he still had the petition and Marlow said thathe did not. Thibodeaux encouraged Marlow to look forthe petition and if he found it to bring it to him.Thibodeaux further stated that a store meeting could beplanned and consideration be given to raises for theemployees. Thibodeaux informed Marlow that he did notwish to give raises and have circulation of the petitionresumed thereafter.He stated that he would hold nogrudges over-the petition and that he would tear it up infront of the employees at the meeting. Marlow went to hishome for lunch and after returning to the store informedThibodeaux, incorrectly, that he could not find thepetition.Thibodeaux testified that he frequently came to thestore on Tuesday, his day off. Thibodeaux further testifiedthat he was informed of the events that transpired at theApril 21 meeting by an employee who acted entirely of hisown volition and volunteered the details concerning themeeting.Beethe testified that his conversationwithMarlow was the direct result of a telephone call whichThibodeaux had placed to him at the store and that hisconversationwithMarlow followed immediately thetelephone conversation with Thibodeaux.(7) The timeclock incident- April 23On April 23,EvelynSteeletookherafternooncoffeebreak with a friend who had come into the store.When she returned she was approached by Larry Seethewho inquired if she had punched out on the timeclock.'The petition,which had space for signatures, read as follows.We, the undersigned,employees',of theWILD WILLIES SOUTHFOOD DEPARTMENT,hereby designateRetailStoreEmployeesUnion, Local No. 782, R.C I.A, AFL-CIO, to be ourbargainingrepresentativeAs a result of a meeting held at the Ramada Inn onApril 21, 1969, Topeka,Kansas, we wish toreaffirmour desires by thesigning of this petition.'The foregoing is based upon a composite of the credited testimony ofEvelyn Steele and Dan Thibodeaux.While Thibodeauxtestified that hisproscriptionagainstperforming services on behalf of the Union oncompany time was limited only to the preparation of the petition, thetestimony of Steele indicates that it had a broader connotation.IcreditSteele(9) Thestore meeting of May 7On May 7 Thibodeaux invited the employees to ameeting to be held after store hours on store premises. Hecompensated the employees for the time spent in attendingthe meeting but did not make attendance mandatory. DanThibodeaux presided at the meeting which was attendedby most of the employees.Thibodeaux stated to the employees that he was happythat the employees had decided not to havea union andthat now that the union activity had come to a halt he feltthat management and the employees could work togetherand stop the friction that had developed among thepersonnel. Thibodeaux stated that, while there may comea time in the future when the employees would have aunion,at the present time he was certain that a union was'The foregoing is based upon the testimony of Evelyn Steele and LarryBeethe. Steele testified that Beethe informed her that it was "companypolicy"to punch out.There is no showing that this was the policy or that,if it was, the practice was one which was given effect with respect toroutine coffeebreaks.Iam convinced,in light of evidence subsequentlyconsidered,thatBeethe's reference was not to theper sepractice ofpunching out on routine coffeebreaks but related solely to instanceswherein an employee was absent from his post for an excessive period oftime'Despite Steele'sdenial,Iam convinced that,perhaps unconsciously,Steele extended her coffeebreak with her visiting friend on this occasionbeyond its normal duration and that the coffeebreak exceeded the15-minute limitation which Steele herself specified as necessitating resort tothe timeclock. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDnotneeded.Thibodeaux further stated that he andmanagement felt that he could now proceed to give theemployees raises which he had fully intended doing allalong but which he had not done due to oversight."(10) The wage increasesIn late May 1969, Respondent had in its employ in thediscount store, exclusive of the meat department, whichwas under a separate union contract, approximately 25employeeswithrespecttowhom Thibodeaux hadauthority to make wage decisions. Ten employees weregrantedwage increases. Some received their increaseseffectiveMay 24 and some effective May 31. Eightemployees received an increase of 10 cents per hour, oneemployee received 15-cent increase and one a 20-centincreaseSixor seven employees who had been inRespondent's employ for a significant period of time didnot receive an increase in pay and five employees who hadbeen newly hired, were similarly passed over. No otherwage adjustments were made between May 24 and June 9.During the calendar year 1969, prior to May 24, twoemployees had received wage increases of 10 cents perhour. One was granted his increase on January 19 and onMarch 31 an employee was given a raise of 10 cents perhourDan Thibodeaux testified credibly that on or aboutMarch 20 the employee who , received an increase onMarch 31, as found above, approached him seeking awage adjustment and he granted the raise to him. Prior toMay 24 three other employees sought wage adjustmentsfrom Thibodeaux and he informed them he had beeninstructed by his superiors that while union activity was"going on" he was not to give raises in that a grant ofwage increases might be misconstrued as an unfair laborpractice. Thibodeaux added, however, that employees whowere entitled to wage increases would receive raises whenhe was given permission to grant wage increases.LawrenceAnderson,personnelsupervisorforSupermarkets Interstate Division, testified credibly that inearlyMarch he conversed with Thibodeaux concerning thevisit of union organizers to the store. During the course ofthe conversation Thibodeaux related to Anderson hisfeelingthatsome employees were entitled to wageadjustments. Thibodeaux asserted that a review of theirwage status was indicated, but Anderson instructed himthat during the Union's organizational "attempt" it wouldbe an unfair labor practice to award any increases.Anderson further explained that Thibodeaux should notincrease thewages of any employee until the unionactivity had terminated "in one form or another."Dan Thibodeaux and Lawrence Anderson crediblytestified, in substance, that over the period of the past 2 or3 years the wage provisions of the Safeway contract hadbeen used as a guide in granting wage increases toemployees. Anderson credibly testified that in 1967 wageincreases in the amount of 5 cents per hour were grantedevery 6 months to full-time employees and to part-timeemployees,aftertheyhad completed 500 hours ofemployment. The wage level of employees was reviewed in1968 and the Safeway wage scale was again utilized as aguide.In1968,followinghisassumptionof themanagership, Thibodeaux granted increases of 10 centsper hour to four employees and an increase of 15 cents'The foregoing is based principally upon the credited testimony ofEvelyn Steele as supplemented by the testimony of Howard Marlow andDan Thibodeauxper hour to one employee. The latter increase occurred onJune 2 and the former increases were made effective onMay 31, June 9, and June 30 respectively.(11) Thibodeauxinstructs his assistantsDan Thibodeaux testified credibly that after he firstlearned of the Union's effort to organize the employees,he was approached by his assistant managers concerningcertain questions relating to the Union. Consequently, hesought instructions from his superiors in Omaha. He wasinformed that it was the obligation of management to seethat business was maintained in its normal routine andthat the employees were not to be harassed by supervisionor to be disrupted in performance of their work tasks bybeing permitted to conduct union meetings during theirworking hours. Accordingly, Thibodeaux instructed hissupervision that there would be no discussion of unionactivities in the selling areas of the floor on companytime.Additionally, he made it clear to supervision thatwhat employees did on their own time was of no concernto supervision.Thibodeaux further credibly testified that no solicitationfor charity is permitted in the work area of the store andthat none has been carried on during his tenure. Hetestified, however, that the routine collection of funds forflowers or gifts to be bestowed upon fellow employees hasbeen permitted.b.Theterminationof Evelyn Steele(1) Her dutiesEvelyn Steele commenced her employment on January27, 1967.She was initially employed by and worked underthe supervision of Jack Slaughter,storemanager andJerryJackson,assistant store manager.She was employedas a bookkeeper and the duties incident to performingthat function occupied the principal portion of her time.In addition,she answered the telephone and prepared thelimitedamount of correspondence originating in theoffice.These duties remained constant throughout theperiod of her employment which ended on June 9, 1969,with her termination which is a subject of the instantlitigation.(2) Her officeThe desk at which Steele performed her duties wassituated in an office which is elevated from the principalworking area of the store where are located the checkoutstandsandcashregistersutilizedinthediscountoperation. The office is enclosed by partitions which runapproximately halfway to the store ceiling. The areaenclosed by the partitions and which constitutes the officespace is small and accomodates two desks, two filingcabinets,acountertopthatstoressuppliesandmiscellaneous materials, and the office safe.(3) Her hours of workEvelyn Steele is the mother of four children all ofschool age or younger. Steele credibly testified that whenshe was initially employed she obtained permission fromthemanager and assistant manager- Thibodeaux'spredecessors- to commence her workday at 9 a.m. toassisther in getting her children off to school andotherwise properly caring for them. Thereafter, in actual TOPEKA DISCOUNT, INC.23practice, she reported to work between the hours of 8:30and 9 a.m. She punched a timeclock.When Dan Thibodeaux became manager in April 1968,Steele continued this routine of reportingThibodeauxspoke to her about her hours during the summer of 1968but did not approach the subject again directly until lateFebruary 1969, when he discussed with Steele and LarryBeethe, the assistant manager, the question of advancingthe 10 a.m. store opening hour to 9 a.m ' Thibodeauxinquired if Steele would be able to come in at 8 a.m. if anew opening time were observed. Steele answered that shecould do so explaining the necessity of arranging for thenecessary transportation and care of her childrenToimplement the new reporting time an arrangement wasmade for Thibodeaux each morning to transport Steelefrom her home to the store. Through failure to coordinatetheirrespectiveschedulesthisarrangementwasimplemented on only a few occasions and for only a brieftime did Steele report at 8 a.m. Thereafter, she returnedto her former practice of reporting to work between 8:30a.m. and 9 a.m(4) The cash reportIn connection with conversations which Thibodeaux hadwith Steele concerning Steele's overtime work and thepreparation of the cash report Thibodeaux spoke obliquelytoSteele in an effort to have her observe an 8 a m.reportingtime.However, until the day of her terminationThibodeaux never ordered Steele directly to amend herroutine of reporting between 8:30 and 9 a.m.The cash report was a report which was prepared dailyand from which the daily deposit of receipts wascalculated. The credited testimony of Robert McGovern,comptroller,considered in light of the testimony ofThibodeaux and Steele, reveals that Steele's participationin the preparation of this report was not as extensive asRespondent's procedures contemplate and that, while sheroutinelyperformedsomeof the bookkeeper dutiesinvolved in the preparation of the report, it frequently andrecurringlybecame the task of Thibodeaux and hisassistant,or both, to complete other tasks which wereproperlySteele's."Thibodeaux's testimony establishesthat the time required for him to do the tasks that wereproperlySteele'swas not great," but his testimonyestablishes also that Steele's failure to do that work wasan irritant to him.(5) Thegross profit analysisMcGovern testified credibly that during the fall monthsof1968hehadhad telephone conversationswithThibodeaux concerning the fluctuating gross profitproblem in the meat department.The preparation of thegross profit analysis and the reports allied to that analysis'Consideration was being given to this modification in schedule becauseof new competition in the area which was observing a 7 a m. openinghour."I have considered the record testimony concerning the nature of thereport and the role of the bookkeeper and am convinced that Steele'stestimony as to the extent of her proper and required role in thepreparation of the report was cast to coincide with her practice,but thetestimony of McGovern and Thibodeaux more accurately discloses thenature and extent of the duties that were properly hers."I interpret his testimony as establishing that less than 15 minutes perday was involved In the early stage of Thibodeaux's term as manager,however,because of his lack of knowledge of the cash report procedures,he spent as much as 2 hours per day on this task.are the responsibility of the bookkeeper and McGoverntestified that a factor contributing to the fluctuation wasthe failure of the bookkeeper to pay some invoices in thecurrent period. However, McGovern testified that duringthe time span in question there had been certainirregularities perpetrated in the meat department by themanager of that department - totally unrelated to anyconduct or responsibility on the part of Evelyn Steele -and that this contributed to the fluctuation in the profitpicture with respect to the meat departmentHowever,McGovern testified that, without regard tothis factor, bills were not being regularly paid and thatfluctuations in the gross profits could be occasioned bythis irregularity of bill payment causing what he describedas a "peak and valley" situation. McGovern testified thatthis "peak and valley" condition had existed throughoutthecalendaryear 1968, but that it had improvedsomewhat during the middle of the year. He testifiedfurther, however, that the picture eroded somewhat duringthe last 3 months of the year.McGovern testified that the "peak and valley" situationhad been extant at leastsinceJanuary 1967 and that hehad conversed with Steele in January 1967 concerning thismatter.While he did not attribute the cause of thisfluctuation to Steele, who had just commenced heremployment, he testified that he impressed upon Steelethe need for continuity and punctuality in the payment ofbills.McGovern further testified that, while he consideredSteele to be a "capable bookkeeper," this condition whichhe found to exist in 1968 and 1969 would not have arisen"with a regular routine method of keeping books "Thibodeaux spoke to Steele concerning the timelypayment of accounts payable on only one occasion.Evelyn Steele conceded that there were fluctuations inthe accounts payable totals and the evidence of recordreveals that there were significant ones from month tomonth.However Steele testified thatmany factorscontribute to this, including the lag time between thereceiptofbillsby departmental personnel from thevendors and their submission to her for payment, thevariationsintheamount of purchases of certainmerchandise for sale deriving from special purchase orfavorable pricing considerations, the desirability of payinginvoices as late in the discount period as possible, thevariation in the billing cycles of various vendors and theapparentdisorientationcausedby the Respondent'sadherence to a 4-week accounting period.' 2 Steele deniedthat random compensating factors would have the impactover the period of an accounting year ofminimizingmonthly fluctuations in the accounts payable figures andaffirmativelytestifiedthatunder the practices andprocedures followed by Respondent that "peaks andvalleys" are normal and will continue.(6)McGovern's February auditAs an integral aspect of his duties as comptroller ofSuperMarkets InterstateDivision,RobertMcGovernmakes frequent visits to the approximately 25 stores underhis jurisdiction. In February 1969 he made such a visit tothe Topeka store of Respondent. The purpose of that visit,as with his other visits, was to determine if the reportswhich are required to be completed by the bookkeeperwere completed and correctly prepared and to be of"In this regard,Steele testified that many vendors bill on a monthlybasis and for most months of the year the end of the month billing cycledoes not coordinate with the close of Respondent's accounting period 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral assistance in solvingproblems that might exist inthe store.McGovern further testified that one of theprincipalreasonsfor coming to the store in February wastoexamineclosely into the problem of substantiallyfluctuatingmonthly gross profits and to determinewhether or not proper bookkeeping allocations were beingmade as between the transactions of one month and thoseof another.As was his established routine, McGovern prepared awritten report covering his visit to the Respondent's storeThe report was dated February 12 and contained thefollowing comments relating to the bookkeeping function:Our audit procedure requires that an entire month beexamined.Ipicked December, 1968 because the yearhad closed. I also examined parts of October andNovember, because this store's gross profits had beenfluctuating.Examined all of the invoices paid duringDecember, 1968 and the accounts payable for each ofthe above cited periods.*****Bookkeeper has not regularly been doing the daily cashreport.Eithermanager, assistant or grocery manager.came in early to do the report before opening.Thibodeaux testified that he obtained clearance fromOmaha for the hire of Steele's replacement approximately2-1/2weeks prior to June 9 He testified that thesuccessful candidate desired to give her present employer 2weeks' notice and that the commencement date of heremployment was set for June 9. June 9 was to be Steele'slast "payroll day" before commencing her vacation.(8) Thedischarge incidentOn June 9, Steele spoke with Beethe concerningarrangements to be made for the preparation of the nextweek's payroll in light of her impending vacation. Beetheagreed to speak with Thibodeaux and did so. By use ofthe intercom system, Thibodeaux, who was in an area ofthe store off the selling area known as the backroom,requested Steele to come to the backroom and speak withhimSeethewas present.When Steele entered thebackroom Thibodeaux informed Steele that he was goingto have to let her go. Steele inquired as to the reason andThibodeaux at first declined to state the reason. Steelewas insistent and in response Thibodeaux answered, "youarenotgood for the company " Thibodeaux added"Omaha" knew of the decision and Steele stated that shewas going to file charges with the Board."Examination of the check register indicates an irregularpayment of invoices. It appears that peaks and valleysare created which does not help our cash flow picture.During his February visit to the Topeka store,McGovern discussed with Thibodeaux the necessity oftimely paying accounts payable but did not speak withSteele on this subject, for during McGovern's visit Steelewas able to spend only 1 day at the store, having sufferedinjuries in an automobile accident. Consequently on thisday their attention was directed to other reports, some ofwhich Steele had not been able to complete because of heraccident.(7) Thedecision to terminateDan Thibodeaux testified that he reached the decisionto terminate Evelyn Steele during the week of February 6after consulting with RobertMcGovern concerning thematter during his audit visit to the store. Thibodeauxspecified the reasons for Steele's termination as follows:For her attitude, her disregard for management, herundermining of management, her inability to get towork on time and show up at work on a number ofoccasionswhen I felt that she was excessibly [sic]absent.As a consequence of his own consultation withThibodeaux,McGovern counseled Thibodeaux to effectthe termination and affirmatively recommend the action.PursuanttoThibodeaux'srequest,apacketofbookkeeping examinations was sent to Thibodeaux byMcGovern and a draft of a newspaper ad for areplacementbookkeeperwasalsodispatchedtoThibodeaux. These were received by Thibodeaux duringthemonth of March. A blind ad appeared in thenewspaper on April 23.""Evelyn Steele replied to the ad by application dated May I Shetestifiedthat when she answered the ad she knew that the ad pertained toher own present job.(9) The aftermathFollowing this incident, Steele sought refuge in therestroom.After she had regained her composure shereturned to the office where Thibodeaux and Seethe werepresent.Upon returning to the office she sought toexamine the records which revealed the amount in savingswhich had been deducted from her weekly salary. As sheplaced her hand on the records, Thibodeaux stated thatthe records were "Company property" and that Steele nolonger was with the Company and had no business withthe records. Steele explained that she merely wanted toascertain the amount of her savings and Thibodeauxanswered that whatever she hadcomingin savings wouldbe given to her. Thibodeaux instructed Steele to collecther personal belongings from the office and she proceededtodo so. She left the office within approximately 5minutes.Within the 24-hour period that followed she conversedby telephone with the president of the discount stores,with the comptroller, Robert McGovern and with LarryAnderson, the director of personnel administration. Thepresident had no knowledge of the personnel action takenwith respect to Steele but McGovern revealed his priorknowledge of the action and, while he was conciliatory,expressed his confidence in Thibodeaux's judgment, hisunwillingnessto intervene in the matter and his disclaimerthat union activities was a factor in the discharge Inspeaking with Steele concerning the matter, Anderson,"I have considered the testimony of Dan Thibodeaux,LarryBeethe, andEvelyn Steele concerning this incident and the findings above are basedupon a consideration of that testimony.Ido not credit the testimony ofEvelyn Steele to the effect that in advancing the reasonfor herdischargeThibodeauxstated that she was not "one hundred percentcompany"WhileSteelemay have mentally interpolated this as the meaning ofThibodeaux'sremarks,Thibodeaux and Beethe testifiedconvincinglyconcerningThibodeaux'scomment to Steele and their testimony ismutually corroborativeThe asserted variation betweenThibodeaux'stestimony and that of his pretrialaffidavit,adverted to be the GeneralCounsel,was not definitely established and the testimony of Beethe whichwas consistent on this score with thatof Thibodeauxwas not in anymanner challenged. TOPEKA DISCOUNT, INC.25who called at the request of the president, observed inresponse to Steele's request for an explanation of thereason for her discharge, that Thibodeaux had informedhim that Steele had had frequent absences and had been"tardy quite a bit." Steele characterized this explanationas"nonsense"andasserted,insubstance, that thetimecard would reveal a contrary picture Anderson statedhis conviction that Thibodeaux had "just cause" for theaction and asserted that as manager Thibodeaux had the"say so " Steele next raised the issue of her entitlement tovacation pay and Anderson assured her that she wouldobtain itShe did so approximately 10 days after hertermination.(10) Reprimands, compliments, and bonusesIn his report filed several days after the termination ofEvelyn Steele, Thibodeaux specified the reason for thedischarge as, "Failure to report to work on time. Absenttoo much. Failure to perform her job successfully " In thereport, Thibodeaux characterized the quality and quantityofherwork as "marginal" and her attitude andattendance as poor. At the hearing he testified that, "sheiscapable of bookkeeping, but there is more to it thankeeping books."Steeledenied that she had ever been warned orreprimanded by Thibodeaux or any other company officialconcerning her punctuality in reporting for work, herabsence from work, the interference of personal problemswith the performance of her work or her appearance orher attitude.Moreover, Steele testified that she hadreceivedcompliments from Howard Heedum, districtmanager, concerning the quahLy of her work and inFebruary 1969, had been the recipient of a discretionarybonuslarger in amountthan usual She testified thatThibodeaux informed her that her bonus participation wasgreater than normal because she had done a good job and"deserved it." Further, Steele testified that she workedfrequently at home and in excess of the required 40 hoursper week and that she had many tunes expended smallamounts of her personal funds for supplies which assistedher in the better performance of her work tasks andimproved her efficiencyThe bonus which was distributed in February 1969, wasan incentive bonus which Thibodeaux,in hiscapacity asstoremanager,had the discretion of distributing amonghisdepartmentalmanagersandbookkeepers.Sixindividuals usually participated in the bonus and the bonusof February 1969, was for the preceding quarter and wasaugmented in total amount by funds which had not beenpreviouslydistributedby the former manager.WhileSteele usually participated to the extent of approximately10 percent of the total funds available for distributionunder the bonus plan, in the February 1969, bonus herparticipation was to the extent of 25 percent of the totalbonus disbursement. Thibodeaux could not recall havinginformedSteele that her increased participation wasrelated to the quality of her work performance.There is no evidence of record revealing any reprimandby Thibodeaux to Steele with respect to the quality of herwork performance or her punctuality or her workattendancerecord.Thibodeauxtestified,however,affirmatively thatSteelehadmissed a "considerableamount of work" by reason of her own illness, the illnessof some family member or for some other personalreason.He testified that he considered her attendance notacceptable.While the testimony of Steele reveals that shewas absent from work in February 1969, by reason of anautomobile accident and had been absent in 1967 as aconsequence of her own illness and hospitalization, theRespondentundertooknoshowingaugmentedbycompany records or timecards to support the testimony ofThibodeaux with respect to either absenteeism or tardinesson the part of Steele."(11) The "changed" attitudeBy reason of the physical layout and size of the officewhich Thibodeaux and Steele shared in performing theirdaily work routines, Thibodeaux and Steele had frequentoccasions to converse with each other concerning theirwork. Soon after becoming store manager in April 1968Thibodeaux spoke with Steele concerning his responsibilitytomake ultimate decisions without the participation ofother personnel. In February 1969, Thibodeaux was therecipient of a complaint from his market manager to theeffect that this was the first store wherein he had been"treated like a dog" when he wanted some informationfrom the office. This utterance had been in context of acomplaint from the market manager concerning hisdealings with Steele. Thibodeaux did not speak to Steeleconcerning this matter.Commencing with the days immediately following April21, the personal relationship between Thibodeaux andSteele became noticeably strained and they communicatedwith each other verbally only to the extent essential tocarryout the routines and tasks which were theirs.Thibodeaux frequently transmitted instructions to Steeleby written notes which he left on a spindle on Steele'sdesk in the office. On April 23 Steele observed the adwhich Respondent placed in the local newspaper on thatdate and on the following day Steele remarked to otheremployees that her job had been advertised in thenewspaper the previous day.Conclusions1. Interference, restraint, and coercionThe record evidence establishes that a unionmeetingwas held on the evening of April 21 which was attendedby Evelyn Steele, Howard Marlow, and other employeesofRespondent.At the meeting Steele assumed theresponsibility for preparing a petition to be circulatedamong the employees at the Topeka store by MarlowThis information became known to Dan Thibodeaux, storemanager, the followingmorningwhen an employeegratuitously and without any initiative by Thibodeauxvolunteered it. Several weeks earlier, during store hours,union representatives had entered the store and hadsolicited employees and circulated material, infringing tosome degree at least upon worktime.Learning of the renewal of the putative organizationaleffortofApril 21, as common prudence and minimal"Steele testified in effect that during her initial training period at thehome office in Omaha she was informed of the existence of a personnelpractice whereby management personnel and bookkeepers were to be givenwritten reprimands and corrective interviews as a precondition to theirtermination pursuant to a third offense The evidence is insufficient toestablish, as a fact, that this was a viable procedure recognized by theRespondent and applicable to bookkeepersThat,under prior storemanagement, Steele had observed some forms used in this assertedprocedure in the possession of the prior manager and that assertedly, theprocedure had been once before invoked with respect to a store assistantmanager, is insufficient to carry the burden which the General Counselappears to place upon this fragment of testimony 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcernwould dictate,Thibodeaux, on his day off,conferred with Larry Beethe, his assistant, by telephone,instructingBeethe to precludeMarlow from circulatingthe petition on worktime Beethe complied,givingMarlowthe option of posting the petition on the bulletin boardwhileassuringhimagainstrecrimination.By hissubsequent actions,Marlow declined the option anddisregarded the instructions of management. There was norecrimination against himNot out of keeping with his normal conduct on his daysoff,Thibodeaux onthisparticular day off came personallyto the store, an action not irregular in light of theapparent participation of his bookkeeper in the stirrings ofinterest in the Union manifested by the meeting of thenight previous. To Steele, privy by virtue of her duties toconfidential wage and profit and loss data, and proximateinher professional relationship to storemanagement,Thibodeaux made inquiries designed merely to establishthe accuracy of the information that had come to himregardingSteele'sattendance at the meeting and thedegree of her participation of the petition. These mattersestablished,Thibodeaux's response was limited to theadmonition that Steele was not to use worktime for unionactivity.In the factual context in which they occurred, I amunable to find, as the General Counsel urges, that eitherBeethe or Thibodeaux interfered with or in any mannerrestrainedorcoercedMarlow and/or Steele in theexercise of their Section 7 rights. That worktime is forwork and that an employer may preclude union activityon company time is basic. That the proscriptions whichBeethe and Thibodeaux articulated had no connotation oreffectof precluding union activity on break or othernonworktime is clear both from the utterances themselvesand the interferences to be drawn from the impunity withwhichMarlow thereafter circulated the petition amongemployees at the store with Thibodeaux's knowledge Itwas not incumbent upon the Respondent to haveexcluded nonworktime from the scope of its proscription.Itwas enough that the proscription was articulated asrelating only to worktime.While, in the nature of things,disclosureofmanagementawarenessofemployeeinvolvement in union activity resulted,thiswas but anunavoidable consequence of the legitimate purpose beingpursued by management,and management said no morethan was necessary to accomplish this purpose.Moreover, considering the nature of Steele's jobresponsibilitiesandherrelationshiptomanagement,Thibodeaux's statement to Steele in February that sheshould "keep her mouth closed" about her union feelingsand his, hardly rises to the level of a proscription againstunionor concerted activity, and carries no overtone ofthreat or coercion. It was a statement made out ofrecognition of the confidential nature of Steele's job, andcounseled only discretion. That Steele was not deterred inher union activity is shown by her subsequent discussionswithThibodeaux and by her attendance at the unionmeetingand involvement in the preparation of thepetitionFurther, I find no violation resulting from Beethe'smere assertion that Steele should have recorded the extentof her absence on April 23 by using the timeclock.Beethe's statement had no prospective connotation andwas given no subsequenteffect.Itwas consistent withpolicywhich Steele herself recognized, for the evidenceestablishes that she was absent from her work for morethan 15minutesand for a period of sufficient duration asto have warranted corrective comment. Construed mostfavorably to the General Counsel, the incident is but athread in the fabric of a developing changed attitude onthepartofmanagement toward Steele, a matter ofrelevancewith respect to the purported discriminatorydesign against her, but insufficient in itself to constituteinterference violative of Section 8(a)(1) of the Act.Nor do I find that by Thibodeaux's approachment toemployeeMarlow in May concerning the petition andunion progress, or by the grant of wage increases soonthereafter did Respondent violate the Act. There is nosuggestionin this record that employees sought to concealtheir organizational effort or that the circulation of thepetitionwas a covert matter; in fact the thrust of therecord evidence is to the contrary and Marlow, as found,had no compunction against circulating the petition at theplant. I am convinced by the evidence that Thibodeauxwas conscientious in his desire to avoid the risk of possibleunfair labor practice charges by intruding wage raises intothe organizational campaign while it remained viable.When Marlow disclosed the quietus of the campaign andhis own activities with respect to the petition, Thibodeauxreceived the assurances he desired that matters hadevolved to the point where, under the directive of hissuperiors, he was free to grant the wage increases thatwere contemplated, and which had matured under theinformal 6-months' wage adjustment formula pursued byRespondent. I am unable to attribute to the directive ofOmaha management the restrictive connotation accordeditby the General Counsel - that wages were to beincreased only when employees abandoned the Union -for the "union activities" to which the directive hadreferenceas limitingThibodeaux's freedom to take wageaction,was clearly organizational activity, and thatactivitycouldhaveceasedaswellbysuccessfulculmination as by abandonment. There is no evidence ofrecord that wage increases were to result only from thelatter eventuality and, in the inflationary environment oftoday's economy, common business experience wouldpreclude a deferral of any significant duration in the eventthat cessation had resulted from union success. In seekingto gain possession of the petition for use as a prop todramatize to the employees at the meeting which wasplanned the end of the organizational ferment and thebeginning of a new period of management/employee unity- which I am convinced was his purpose - Thibodeauxskirted the fringes of unlawful conduct. But, contrary totheGeneralCounsel,neither toMarlow or to theemployees at the meeting, did Thibodeaux condition thewage action upon a termination of union activity nor didhe place upon the Union the onus for the withholding ofthe wage increases he asserted were due. While at firstglance the wage adjustment takes on thehueof reward forrejection of union representation, more careful scrutiny ofthe record convinces me that Respondent was circumspectin deferring the increases until organizational activity hadsubsided and made adjustments affecting approximatelyone-half of the employee contingent - exclusive of newhires-inamountswhollyconsistentwithpastadjustments.The number of employees who werebeneficiaries,while greater than in the past, is explainedby the time that had elapsed since the last wage action;and the General Counsel undertook no showing orassertion that theselection processwas one designed toreward "loyal" employees or punish recalcitrants who hadfavored the Union. In fact the General Counsel undertookno showing of disparate pattern and if Respondent'sobjecthad been merely to utilize wage action as adeterrent to unionization the increases could, and would TOPEKA DISCOUNT, INC.27likely have been, less selective and more general than theywere. In sum, I am unable to find that the grant of wageincreaseswas for the purpose of interfering withemployees' exercise of their rights under the Act to selecta representative of their own choosing.2.Thealleged discriminationFinally, I conclude and t•nd that the evidence does notpreponderate in favor of the General Counsel on the issueof the termination of Evelyn Steele. Stated otherwise, theevidence requires the finding, which I make, that hertermination was not discriminatory within the meaning ofSection 8(a)(3) of the Act.The General Counsel contends that the decision toterminateSteelehad its genesis in her demonstratedaffinity to the Union and that the discriminatory motive isrevealedby the change in attitude on the part ofThibodeaux toward Steele which occurred on the dayfollowing her attendance of a union meeting and heracceptance of the responsibility of preparing the prounionpetition;and which led immediately to the recruitmentefforts to secure a replacement for her. The GeneralCounsel further contends that Thibodeaux's indifferent, ifnot hostile, attitude continued for the ensuing 6 weeksuntil Steele was informed precipitiously of her terminationwithout warning.On first analysis this case invites formula dispositionfor there was present here, as the General Counselcontends, the ingredients of union activity on the part ofthe dischargee, company knowledge, a changed attitude onthe part of supervision and precipitous discharge withoutwarningorcorrectiveeffortsHowever, the actualmotivation for the termination of Steele is more subtlethantheGeneralCounselsuggestsandgreaterdiscernment than that encouraged by the General Counselinargument and brief is required to reach a properresolution of the issue.The Respondent contends and I find that Evelyn Steelewas terminated because of fundamental personalityconflict between her and Dan Thibodeaux. I am given nopause in the determination of this issue by the rationalizedbases which the Respondent advances as embroidery forthe underlying reason for Steele's discharge Thus, I rejectas without foundation the assertions that tardinessper seand absenteeism accorded valid grounds for the action andIfind no persuasive merit in the alleged contributoryimpact of Steele's asserted deficiencies in timely satisfyingaccounts payableInitially,Steelewasacapable,conscientiousbookkeeper whose alleged absenteeism was not establishedby record or other objective evidence, and the purported"peek and valley" condition persisting with respect toaccountspayableandtowhichSteele'sdeficientmethodologyasabookkeeper is avowed to havecontributed, had existed before Steele's hire and was notshown to be caused or aggravated by her bookkeepingpractices. The more persuasive evidence, emanating fromthe testimony of Steele, is that functional and operatingfactors external to bookkeeping practices formed the basesfor the condition which admittedly existed.The true basis for the termination of Steele is found, asRespondent asserts, in the personality conflict betweenEvelyn Steele and Dan Thibodeaux, of which the allegedtardinessandcashreportissueissymptomatic.Immediately discernible to the trier of fact who had thebenefitof hearing the testimony and observing thewitnessesasthey testified, is the contrast in thepersonalitiesand natures of the two principles to theconflict. Steele is an intelligent, confident, efficient andcapablewoman whose capacitiesmeld together tomanifest, in their professional context, a degree ofofficiousnesswhichwereatoncedisquietingtoThibodeauxwhose progress through the ranks intomanagerialhierarchy was due, I am convinced, more tohisconstancytodutyand responsibility than topersonalitydominance so frequently associated witheffectiveleadership.Mild,reticentandunderstated,Thibodeaux found no complement to his own professionaltraitsinthoseofSteelewho had worked underThibodeaux'spredecessorsandwhose service at theTopeka store had commenced 15 months before his own,endowing her, presumably, with awareness and fixednotion, or both, concerning operating details peculiar totheTopeka store.As the evidence reveals, soon afterbecoming manager- within a month - Thibodeauxfound it necessary to stake out, as it were, his ownindependence; and define, in terms, for the benefit ofSteele, his own ultimate authority and to caution Steeleagainst overreaching into his managerial domain. And theadverse potentiality of this incident and of their disparatepersonalities was not ameliorated by the confining natureof the small office which Thibodeaux and Steele sharedand in which they daily workedThe frustrations which I am convinced Thibodeauxexperienced from the outset of his work relationship withSteelewere heightened, I find, by Steele's tenaciousadherence to past practices of reporting later thanThibodeaux desired and at such time as necessitatedThibodeaux's frequent concern with and involvement inthe details of the daily cash report procedures. ThatThibodeaux took only oblique corrective action which wasineffectual does not dispel the significance of Steele'srefusal to amend her practice, for the matter festered and,Ifind, contributed to Thibodeaux's conviction that Steelehad less than full respect for his managerial authority andthat her continued presence was erosive of his capacity toproperlymanage.This chain of conditions and circumstances, I amconvinced, led Thibodeaux to seek Steele's replacement.The record evidence warrants the conclusion that hecommunicated his wishes to McGovern when McGovernaudited the store in February 1969, and stressed, out ofproportion to its actual significance, the cash reportproblem in an effort to accord McGovern a basis forrationalizinganalliancewithhim in recommendingdischarge of Steele. It was of no assist to Steele that whenMcGovern made his February audit certain bookkeepingreports remained uncompleted and that there had beensome deterioration from the midyear 1968 level in theregularity and promptness with which invoices were beingpaid. This gave surface credence to the implicit contentionof Thibodeaux that Steele was not performing up tocapacityThatMcGovern consented to Thibodeaux'stermination is convincingly shown, but it was, I find,consentgivenoutof recognitionof the right ofThibodeaux to have in the position of bookkeeper anindividual with whom he was compatible and could workinharmony. Steele's basic capabilities as a bookkeeperwere notan issue.That Thibodeaux's request for Steele'sterminationandMcGovern's acquiescence transpiredbefore the advent of the Union is similarly established bytestimony of Thibodeaux, McGovern and Heedum which Ihave credited.Becausethe initiative in the termination of Steele wasThibodeaux'sandwasnotoneforcedbyhigher 28DECISIONSOF NATIONALLABOR RELATIONS BOARDmanagement, Thibodeaux was free to continue to defer hisdecision.He did so, I find, not only because of thepassivity of his nature but because he continued to ponderthe justifiability of his own impulses and desires whenmeasured against Steele's personal needs. Indeed, it wasout of recognition of Steele's need - as well as from arecognition that she was capable - that Thibodeauxgranted Steele a bonus. But the amount of the bonus wasnot large and the inclusion of the bookkeeper in the groupreceiving the bonus was usual and perfunctory. ThatSteele participated to a greater extent than had in the pastbeen the case is perhaps attributable to Thibodeaux'sconscious awareness that he was about to terminate Steeleand desired to assuage his feelings. In any event, thebestowal of the bonus is not so significant an item ofevidence as to be declarative or indicative of Respondent'sintention, at the point in time that it was granted, ofcontinuing Steele's employment.Tobecertain,thecatalystwhichtriggeredThibodeaux's action and which led to the immediateplacement of an ad for Steele's replacement was Steele'sattendance at the union meeting and her preparation ofthe union petition. The process of replacing her was not, Ifind, initiated to punish her for her involvement in theunion matter, or to discourage others from such action.Rather it was set immediately in motion becauseThibodeaux was sufficiently perceptive to recognize thathis already formulated desire and decision to terminateSteele for reasons quite independent of the Union wouldbecome more difficult to accomplish with impunity if thepersonnel action became enmeshed in a fully developedorganizational campaign. It is to be remembered thatwhen Thibodeaux placed the ad he had no way ofknowing what form, if any, the union campaign mighttake which would render impracticable the replacement ofSteele.Thus,while the timing gives rise to a suspiciouscircumstance,theGeneralCounsel'scaseisnotsufficientlybolstered thereby because the evidence doesnot reveal, on the part of Respondent, any hostilitytoward the Union, other than the normal preference formanagement to manage free of the incursions of unionrestrictions; and because it is not immediately discerniblewhat ends the termination of Steele would serve infrustrating the employees' effort to organize. There is nosubstantial evidence of managerial efforts to dissuade theemployees from the course of unionization and I havefound no unlawful conduct arising from the few instancesof employee-employer discourse concerning the Union.Moreover, the evidence is insufficient to show deephostility toward or systematic effort on the part ofRespondent's parent organization to defeat unionization.To the contrary, the meat department at Topeka isorganized and there is testimony that employees at otherdiscount stores in the division are unionized. But moresalient to the issues in the instant case is the fact thatSteele's union activity was not prominent and that herinclusion in the unit was open to some substantial doubt.Itseems readily apparent that if Respondent's objectivehad been to frustrate the progress of unionization byeffectuating a discharge from among its proponents theobjective would have been better served by selection of avictimwhose separation from employment would havebeen a more significant symbol to the employees whomthe Respondent sought to influence.Upon the foregoing considerations, I find that theterminationofEvelynSteelewas not discriminatorywithin the meaning of Section 8(a)(3) of the Act and Ishalldismiss the allegation of the complaint relatingthereto.RECOMMENDED ORDERUpon the foregoing, I shall recommend that thecomplaint be dismissed in its entirety.